eaDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  the limitation “the movable member is disposed to vertically move relatively to the suspension” should read “the movable member is disposed to vertically move relative to the suspension”
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes (US 6619584 B1) in view of Denk (US 20050252330 A1).

Regarding claim 1, Haynes discloses a land-and-air vehicle configured to switch between a ground traveling mode and an aerial flight mode, the land-and-air vehicle comprising:
a body (Haynes, figure 1, item 12);
a wing attached to the body (Haynes, figure 1, item 21 and 22);
a wheel provided on a lower side of the body (Haynes, figure 2, items 38-41, wheel on the lower side of body);
a suspension configured to support the body via the wheel on ground (Haynes, figure 24a-25b, items 86 and 91, bearing acts as suspension)

Denk teaches a body (Denk, figure 1, item 1, vehicle with a body)
a wheel provided on a lower side of the body (Denk, figure 1, item 1, wheels on lower side of vehicle);
a suspension configured to support the body via the wheel on ground, and to contract due to self-weight of the land-and-air vehicle (Denk, figure 1, items 3 and 2, suspension consisting of shock absorbers); and
a lock mechanism configured to limit expansion of the suspension from a state in
which the suspension has contracted due to the self-weight (Denk, ¶27, shock absorber lock-out mechanism prevents the expansion or contraction of the suspension when engaged), except:
	Haynes and Denk are both considered analogous art as they are both in the same field of vehicle design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the suspension system of Haynes with the shock absorbers and control mechanisms of Denk in order to allow the shocks to be adjusted based on the terrain being traversed.

Regarding claim 2, Haynes as modified by Denk teaches the land-and-air vehicle according to claim 1, wherein the suspension is expandable and contractible between a contraction position in the ground traveling mode and an expansion position to which the suspension expands from the contraction position, and
the lock mechanism is configured to lock the suspension in the contraction position (Denk, suspension can expand or contract and the lock mechanism is capable of locking the suspension in a contracted position).

Regarding claim 3, Haynes as modified by Denk teaches the land-and-air vehicle according to claim 1, wherein the lock mechanism is configured to limit the expansion of the suspension by being put into a lock state before takeoff of the land-and-air vehicle (Denk, ¶27, lock mechanism is capable of being locked to prevent the expansion of the shock absorbers during takeoff), and
allow the expansion of the suspension by being put into an unlock state before landing of the land-and-air vehicle (Denk, ¶27, lock mechanism is capable of being unlocked to allow for the expansion of the shock absorbers before landing).

Regarding claim 4, Haynes as modified by Denk teaches the land-and-air vehicle according to claim 1, wherein the lock mechanism includes a lever member disposed to be operable by an occupant (Denk, ¶27, third switch lever operates lock-out mechanism), and
a wire configured to limit the expansion of the suspension in conjunction with the lever member, by being subjected to tension in the state in which the suspension has contracted due to the self-weight (Denk, ¶27, Bowden cables are pulled by lever and used to adjust the shock absorbers; the cable are hence capable of limiting expansion of the shock absorbers).

Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes (US 6619584 B1) in view of Denk (US 20050252330 A1) as applied to claim 1 above, and further in view of Reynes (US 9499258 B2).

Regarding claim 5, Haynes as modified by Denk teaches the land-and-air vehicle according to claim 1, except:
further comprising a cover member configured to cover at least a lower part of the wheel in a closed state, and to expose the lower part of the wheel in an open state (Reynes, figure 1, item 1, flaps as a cover member to cover the wheel when closed and expose the wheel when opened).
	Haynes as modified by Denk and Reynes are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Haynes as modified by Denk with the landing gear fairings of Reynes in order to reduce drag on the wheel.


Regarding claim 6, Haynes as modified by Denk teaches the land-and-air vehicle according to claim 1, further comprising:
a cover member configured to cover at least a lower part of the wheel in a closed state, and to expose the lower part of the wheel in an open state (Reynes, figure 1, item 1, flaps as a cover member to cover the wheel when closed and expose the wheel when opened); and
a movable member configured to move between a first position and a second position, the movable member being coupled to the cover member to put the cover member into the closed state when being present at the first position, and to put the cover
member into the open state when being present at the second position (Reynes, figure 1, item 3, tie rods attached to the flaps move between an open and a closed position to open or close the landing gear doors).
Haynes as modified by Denk and Reynes are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Haynes as modified by Denk with the landing gear fairings of Reynes in order to reduce drag on the wheel.

Regarding claim 7, Haynes as modified by Denk teaches the land-and-air vehicle according to claim 6, wherein the movable member is disposed to vertically move relatively to the suspension (Reynes, figure 1, movable member moves vertically, thus it would move with respect to the vehicle), protrude below a lower end of the wheel at the first position, and
retract above the lower end of the wheel at the second position (Reynes, figure 1, gear retracts into landing gear bay, permitting the movable member to be below the landing gear in some configurations; gear similarly extends from landing gear bay allowing moveable member to be above the wheel).

Regarding claim 8, Haynes as modified by Denk teaches the land-and-air vehicle according to claim 7, 
wherein the movable member has, when being present at an intermediate position between the first position and the second position, a lower end present at a same position in a horizontal direction as the lower end of the wheel, and
the cover member is further configured to be in a semi-open state between the open state and the closed state when the movable member is present at the intermediate position.
It appear that the structure claimed is met in claim 7 above.
	Assuming arguendo the examiner has misconstrued the claimed scope, it is noted that as the movable member transitions from open to closed, there is a point in time that the configuration has an intermediate position. As such, it would have been obvious one of ordinary skill in the art would to recognize this intermediate movement as producing an intermediate position.

Regarding claim 9, Haynes as modified by Denk teaches the land-and-air vehicle according to claim 6, further comprising a fixing mechanism configured to fix a position of the movable member (Reynes, figure 1, item 9, door locking unit), wherein the movable member is configured to be fixed to the second position by the fixing mechanism (Reynes, door locking unit prevents doors from moving), and to move downward due to self-weight of the movable member in a case of being unfixed by the fixing mechanism (gravity would pull doors downward when not held by the door locking unit).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller (US 5050817 A) teaches a flying car with landing gear which is hydraulically retracted and gear doors that slide forward/backward
Wooley (US 5201478 A) teaches an aircraft with retracting landing gear which has spring shocks designed to provide force to apply force to contract landing gear depending on operator/aircraft config (¶22)
Alley (US 20200031457 A1) teaches a landing gear shrinking mechanism to contract landing gear when required
Miyoshi (US 20010030408 A1) teaches a bike suspension with a rear shock absorber that can be locked
Holt (US 20020117830 A1) teaches a suspension lockout triggered by chain tension
Robin (US 5299761 A) teaches an aircraft with a landing gear; lockable shock absorbers on gear; landing gear is contracted when needed
Felix (US 2457625 A) teaches doors in an aircraft operating like described in disclosure, but lacks landing gear
Mercier (US 2511362 A) teaches a landing gear configuration for an aircraft including a fairing that encloses the landing gear

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                              

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642